Filed 12/21/22
                         CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                      DIVISION TWO


 JOHN DOE,
           Plaintiff and Appellant,
                                               A163026
 v.
 CHAD FINKE, as Executive                      (Alameda County
 Director and Clerk, etc., et al.,              Super. Ct. No. RG20069607)
           Defendants;
 ROB BONTA, as Attorney General,
 etc.
           Intervener and Respondent.


       For over 170 years, the California Constitution has directed that
“[l]aws shall be made” to exclude “persons convicted of bribery, perjury,
forgery, malfeasance in office, or other high crimes” from serving on juries. 1
Until recently, the Legislature followed this directive by excluding from jury


       1Article VII, section 8 of the California Constitution currently provides,
“Laws shall be made to exclude persons convicted of bribery, perjury, forgery,
malfeasance in office, or other high crimes from office or serving on juries.” A
similar provision was found in the state constitutions of 1879 and 1849. (See
Helena Rubenstein International v. Younger (1977) 71 Cal.App.3d 406, 412
and fn. 6 [quoting former article XX, section 11 of the California Constitution
of 1879, which provided, “ ‘Laws shall be made to exclude from office, serving
on juries, and from the right of suffrage, persons convicted of bribery, perjury,
forgery, malfeasance in office, or other high crimes. . . .’ ” and “was originally
enacted in the 1849 Constitution as article XI, section 18”].)


                                           1
service persons convicted of any felony, unless their civil rights had been
restored; former Code of Civil Procedure section 203, subdivision (a) (former
section 203(a)), provided in relevant part, “All persons are eligible and
qualified to be prospective trial jurors, except” “(5) Persons who have been
convicted of malfeasance in office or a felony, and whose civil rights have not
been restored.” (Former § 203(a)(5), as amended by Stats. 1994, ch. 924, § 1,
italics added.)2
      In 2019, the Legislature passed Senate Bill No. 310 (2019–2020 Reg.
Sess.) (S.B. 310), which eliminated former section 203(a)(5)’s exclusion of
persons convicted of felonies from serving on juries 3 and added new, narrower
categories of persons ineligible for jury service. (Stats. 2019, ch. 591, § 1.)
Code of Civil Procedure section 203, subdivision (a) (section 203(a)), now
excepts from eligibility to serve as jurors “(9) Persons while they are
incarcerated in any prison or jail. [¶] (10) Persons who have been convicted
of a felony and are currently on parole, postrelease community supervision,


      2  Other persons ineligible to serve on juries were and continue to be:
“(1) Persons who are not citizens of the United States. [¶] (2) Persons who
are less than 18 years of age. [¶] (3) Persons who are not domiciliaries of the
State of California . . . . [¶] (4) Persons who are not residents of the
jurisdiction wherein they are summoned to serve. [¶] . . . [¶] (6) Persons who
are not possessed of sufficient knowledge of the English language, provided
that no person shall be deemed incompetent solely because of the loss of sight
or hearing in any degree or other disability which impedes the person’s
ability to communicate or which impairs or interferes with the person’s
mobility. [¶] (7) Persons who are serving as grand or trial jurors in any court
of this state. [¶] (8) Persons who are the subject of conservatorship.” (Former
§ 203(a); Code Civ. Proc., § 203, subd. (a).)
      3 Code of Civil Procedure section 203, subdivision (a)(5), now excludes
“Persons who have been convicted of malfeasance in office and whose civil
rights have not been restored” and does not refer to persons convicted of a
felony.


                                         2
felony probation, or mandated supervision for the conviction of a felony.
[¶] [and] (11) Persons who are currently required to register as a sex offender
pursuant to Section 290 of the Penal Code based on a felony conviction.” It is
the last exclusion that is at issue in this appeal.
      Plaintiffs Alliance for Constitutional Sex Offense Laws, Inc. (Alliance),
and John Doe filed this action against the clerk of the Alameda County
Superior Court alleging S.B. 310’s categorical exclusion of current sex
offender registrants from jury service denies registrants equal protection
under the California Constitution. The trial court sustained a demurrer to
the first amended complaint without leave to amend and entered a judgment
of dismissal.
      Plaintiff John Doe appeals. We have granted the Attorney General’s
unopposed motion to intervene as a respondent. Keeping in mind the
“ ‘exceedingly deferential’ ” nature of our inquiry (In re Murray (2021) 68
Cal.App.5th 456, 463), we conclude the statutory disparity at issue
withstands rational basis scrutiny and there is no denial of equal protection.
Accordingly, we affirm.
             FACTUAL AND PROCEDURAL BACKGROUND
      We begin with a brief description of a prior lawsuit brought by Alliance
in Los Angeles County Superior Court, relevant because the trial court in the
present case adopted the analysis and conclusion of the court’s order
sustaining a demurrer without leave to amend in the prior lawsuit.
Los Angeles County Lawsuit
      In November 2019, Alliance and individuals John and Jane Doe filed
an action in Los Angeles County Superior Court challenging section
203(a)(11)’s exclusion of sex offender registrants from jury service on equal
protection grounds. The operative complaint named as defendants the



                                        3
Executive Director/Clerk of the Los Angeles County Superior Court and the
Attorney General.
      The Attorney General demurred. He argued the plaintiffs failed to
state a cause of action because section 203(a)(11) is rationally related to a
legitimate state objective and, thus, does not violate equal protection. The
Attorney General noted that S.B. 310 excludes from jury service not just
current sex offender registrants (§ 203(a)(11)), but also persons who are
currently in prison or jail (§ 203(a)(9)) and persons on parole, felony
probation, or other mandated supervision for a felony conviction
(§ 203(a)(10)). He suggested the Legislature could have rationally
determined that, because these groups are “subject to continuing, intrusive
monitoring by the authorities,” they “are more likely to harbor bias against
the State than other felons, and therefore should continue to be excluded
from jury service.”
      On July 15, 2020, the Los Angeles County trial court sustained the
demurrer without leave to amend. It accepted the Attorney General’s
argument that a plausible reason S.B. 310 excluded from jury service persons
who are currently incarcerated, persons under mandated supervision for a
felony conviction, and persons required to register as sex offenders is that
these groups are more likely than persons convicted of felonies generally to
harbor bias against the government and the judicial process. Thus, the Los
Angeles County court determined, the exclusions of S.B. 310 (§ 203(a)(9)–
(11)) serve the legitimate aim of ensuring fair and impartial juries. The court
noted that, “ ‘under the rational relationship test, the state may recognize
that different categories or classes of persons within a larger classification
may pose varying degrees of risk of harm, and properly may limit a
regulation to those classes of persons as to whom the need for regulation is



                                        4
thought to be more crucial or imperative,’ ” quoting Warden v. State Bar
(1999) 21 Cal.4th 628, 644 (Warden).
      The Los Angeles County court was not persuaded by the plaintiffs’
argument that the Legislature had rejected the premise that persons
convicted of felonies would be biased jurors; the court reviewed the legislative
committee reports and found no support for the plaintiffs’ argument.4 The
court also observed that whether the Attorney General’s proffered rational
basis for excluding current sex offender registrants from jury service was the
Legislature’s true purpose in enacting the bill was irrelevant.
      An order of dismissal was filed in September 2020, and the plaintiffs
did not appeal in the Los Angeles County case.
Current lawsuit
      On July 31, 2020, Alliance and an individual identified only as John
Doe initiated this action in Alameda County Superior Court naming Chad
Finke in his official capacity as Executive Director/Clerk of the Superior
Court (Clerk) as the only defendant. Plaintiffs alleged S.B. 310’s exclusion of
persons required to register as sex offenders from eligibility for jury service
denies those persons equal protection of the law and sought a judicial
declaration that section 203(a)(11) violates equal protection and an injunction
preventing the Clerk from enforcing section 203(a)(11).
      The Clerk demurred on the ground plaintiffs’ sole claim for relief was
barred by the doctrine of res judicata and asked the trial court to take
judicial notice of various documents filed in the Los Angeles County lawsuit,


      4The trial court granted the plaintiffs’ request for judicial notice of all
versions of S.B. 310 introduced in the Legislature during the 2019–2020
regular session, all votes taken by each committee and legislative chamber on
S.B. 310, and all analyses and committee reports provided to the Legislature
regarding S.B. 310.


                                        5
including the first amended complaint, demurrer papers filed by the Attorney
General, and the order sustaining the demurrer.5 The trial court granted the
request for judicial notice and sustained the demurrer with leave to amend.
      In March 2021, plaintiff John Doe alone filed a first amended complaint
against the Clerk and the Judicial Council of California. The next month,
defendants filed a demurrer. They argued plaintiff failed to state a claim for
the reasons articulated by the Los Angeles County Superior Court in the
identical prior action and plaintiff’s claim was barred by the doctrine of claim
preclusion.
      The trial court sustained the demurrer without leave to amend. The
court considered the merits of the equal protection argument, stating that it
“conducted its own analysis” and then “adopt[ed] the analysis and conclusion”
of the ruling of July 15, 2020, in the Los Angeles County lawsuit.
                                DISCUSSION
A.    Standard of Review
      An equal protection claim may be addressed by demurrer. (E.g., Kimco
Staffing Services, Inc. v. State of California (2015) 236 Cal.App.4th 875, 877–
878 (Kimco) [affirming judgment of dismissal after the trial court sustained a
demurrer without leave to amend to an equal protection challenge to a newly
enacted law]; Jensen v. Franchise Tax Bd. (2009) 178 Cal.App.4th 426, 432,
442 [equal protection challenge to a newly enacted voter initiative].)
      Our review is de novo; we exercise independent judgment in
determining whether plaintiff stated a cause of action as a matter of law.



      5 The Clerk did not argue the merits of plaintiffs’ claim, stating he was
“a neutral court executive officer who must follow the law as specified by the
Legislature and courts, but does not advocate the issue of the law’s
constitutionality.”


                                       6
(Kimco, supra, 236 Cal.App.4th at p. 884.) “ ‘ “ ‘We treat the demurrer as
admitting all material facts properly pleaded, but not contentions, deductions
or conclusions of fact or law. [Citation.] We also consider matters which may
be judicially noticed.’ ” ’ ” (Walgreen Co. v. City and County of San Francisco
(2010) 185 Cal.App.4th 424, 433 (Walgreen).)
      Here, plaintiff argues the trial court applied the wrong standard in
deciding the demurrer. But we review the ruling, not the trial court’s
rationale. (Walgreen, supra, 185 Cal.App.4th at p. 433.) “ ‘We affirm if any
ground offered in support of the demurrer was well taken but find error if the
plaintiff has stated a cause of action under any possible legal theory.’ ” (Ibid.)
      In considering a claim that a statute is unconstitutional, we begin with
the premise that the law is presumed valid, and we “resolv[e] all doubts in
favor of the Legislature’s action.” (Wilson v. State Bd. of Education (1999) 75
Cal.App.4th 1125, 1134.) That a statute is unconstitutional must be clearly
shown. (California Renters Legal Advocacy & Education Fund v. City of San
Mateo (2021) 68 Cal.App.5th 820, 837.)
B.    Equal Protection
      Under the California Constitution, “[a] person may not be . . . denied
equal protection of the laws.” (Cal. Const., art. I, § 7.)6 “ ‘The right to equal
protection of the law is violated when “the government . . . treat[s] a
[similarly situated] group of people unequally without some justification.” ’ ”
(In re Murray, supra, 68 Cal.App.5th at p. 462.)




      6 While the United States Constitution also prohibits the state from
denying equal protection of the laws (U.S. Const., 14th Amend.), plaintiff in
this case alleges violation of the California Constitution only.


                                         7
      1.    Rational Basis Review
      The first issue we must address is which standard we apply in our
equal protection analysis. Rational basis review applies when the challenged
statute implicates no suspect class or fundamental right; in such cases,
“ ‘equal protection of the law is denied only where there is no “rational
relationship between the disparity of treatment and some legitimate
governmental purpose.” ’ ” (Johnson v. Department of Justice (2015) 60
Cal.4th 871, 881 (Johnson).)7
      Plaintiff does not dispute that S.B. 310 is subject to rational basis
review. Serving as a juror is not a fundamental right, and persons required
to register as sex offenders are not a suspect class for purposes of
constitutional equal protection analysis. (Rubio v. Superior Court (1979) 24
Cal.3d 93, 102 (Rubio) [“jury duty is not a ‘fundamental right’ and any
restriction thereof is to be judged by the rational relationship standard”];
Johnson, supra, 60 Cal.4th at p. 881 [equal protection claim regarding
differing sex offender registration rules for different sex offenses “implicates
no suspect class”]; Legg v. Department of Justice (2022) 81 Cal.App.5th 504,
511 [“sex offender registration does not implicate a suspect class”].)
      Rational basis review “ ‘is the basic and conventional standard for
reviewing economic and social welfare legislation in which there is a
“discrimination” or differentiation of treatment between classes or
individuals. It manifests restraint by the judiciary in relation to the
discretionary act of a co-equal branch of government; in so doing it invests


      7 In contrast, “ ‘strict scrutiny’ ” review applies in cases involving
suspect classifications or fundamental rights. Under that standard, “ ‘ “the
state bears the burden of establishing not only that it has a compelling
interest which justifies the law but that the distinctions drawn by the law are
necessary to further its purpose.” ’ ” (Warden, supra, 21 Cal.4th at p. 641.)


                                        8
legislation involving such differentiated treatment with a presumption of
constitutionality and “requir[es] merely that distinctions drawn by a
challenged statute bear some rational relationship to a conceivable legitimate
state purpose.” ’ ” (Warden, supra, 21 Cal.4th at p. 641.) “So long as the
challenged distinction ‘bear[s] some rational relationship to a conceivable
legitimate state purpose’ [citations], it will pass muster; once we identify
‘ “ ‘plausible reasons’ for [the classification] ‘our inquiry is at an end.’ ” ’ ”
(California Grocers Assn. v. City of Los Angeles (2011) 52 Cal.4th 177, 209
(California Grocers).)
      Rational basis review is highly deferential. “When conducting rational
basis review, we must accept any gross generalizations and rough
accommodations that the Legislature seems to have made. A classification is
not arbitrary or irrational simply because there is an ‘imperfect fit between
means and ends.’ ” (People v. Turnage (2012) 55 Cal.4th 62, 77.) Further, the
“ ‘standard of rationality does not depend upon whether lawmakers ever
actually articulated the purpose they sought to achieve. Nor must the
underlying rationale be empirically substantiated. [Citation.] While the
realities of the subject matter cannot be completely ignored [citation], a court
may engage in “ ‘rational speculation’ ” as to the justifications for the
legislative choice [citation]. It is immaterial for rational basis review
“whether or not” any such speculation has “a foundation in the record.” ’
[Citation.] To mount a successful rational basis challenge, a party must
‘ “negative every conceivable basis” ’ that might support the disputed
statutory disparity. [Citations.] If a plausible basis exists for the disparity,
courts may not second-guess its ‘ “wisdom, fairness, or logic.” ’ ” (Johnson,
supra, 60 Cal.4th at p. 881.)




                                           9
      2.    Analysis
      Plaintiff argues excluding sex offender registrants from jury service
undermines the purposes of S.B. 310, which he asserts are to achieve
representative juror pools, protect the integrity of the jury system, and
reintegrate persons with felony convictions into the community, citing
various committee reports on the bill.8
      The Attorney General responds that section 203(a)(11) passes
constitutional muster because the Legislature could have rationally
determined that “felony sex offender registrants, and other felons who are
subject to continuing, intrusive, post-conviction monitoring by law
enforcement authorities, pose a greater risk of bias against the state and the



      8  For example, a legislative committee report on S.B. 310 stated that
the bill would make “modest yet vitally important reforms to the existing
process for generating lists of potential jurors” by, among other things,
eliminating “the categorical prohibition on former felons serving on juries.”
(Assem. Com. on Judiciary, Rep. on Sen. Bill No. 310 (2019–2020 Reg. Sess.)
as amended May 17, 2019, p. 1.) Supporters of the bill argued it “represents
another step in California’s ongoing efforts to enact criminal justice reform
and ensure fair and equitable access to state courts.” (Ibid.) The author of
the bill commented that S.B. 310 would “promote fairness and legitimacy in
California’s jury system by ensuring a more accurate cross section of the
community by . . . allowing a person with a prior felony conviction to serve on
a jury as long as they are not currently incarcerated.” (Id. at pp. 3–4.)
(Initially, S.B. 310 did not list either persons on parole and felony probation
or current sex offender registrants as persons ineligible for jury service. (See
S.B. 310, as amended in Sen. Mar. 21, 2019.)) The committee report further
noted that, despite “recent efforts to reform the criminal justice system, one
in three African American men will be convicted of a felony at some point in
their lives,” and “it would appear that categorically denying over thirty
percent of a demographic group the ability to serve on a jury significantly
limits a litigant from that group the ability to try a case before a jury of their
peers and disproportionately excludes that segment of the population from
the vital democratic institution of jury service.” (Id. at p. 5.)


                                        10
machinery of law enforcement” than persons with felony convictions
generally and, therefore, their exclusion from juror eligibility rationally
serves the legitimate state goal of ensuring impartial jury verdicts. He cites
the California Supreme Court’s decision in Rubio, supra, 24 Cal.3d 93, as
support for his position.
      In Rubio, a criminal defendant argued former section 203(a)(5)’s
blanket exclusion of all persons convicted of felonies from jury service
violated the equal protection clauses of the state and federal constitutions.
(Rubio, supra, 24 Cal.3d at p. 101.) Applying rational basis review, our high
court concluded that an objective of the former law was “to protect the right
to trial by an impartial jury” and the exclusion of persons with felony
convictions bore a rational relationship to that objective. (Ibid.)
      The Rubio court reasoned: “The Legislature could reasonably determine
that a person who has suffered the most severe form of condemnation that
can be inflicted by the state—a conviction of felony and punishment
therefor—might well harbor a continuing resentment against ‘the system’
that punished him and an equally unthinking bias in favor of the defendant
on trial, who is seen as a fellow underdog caught in its toils. Because these
antisocial feelings would often be consciously or subconsciously concealed, the
Legislature could further conclude that the risk of such prejudice infecting
the trial outweighs the possibility of detecting it in jury selection proceedings.
The exclusion of ex-felons from jury service thus promotes the legitimate
state goal of assuring impartiality of the verdict.” (Rubio, supra, 24 Cal.3d at
p. 101.)
      Our high court rejected the defendant’s arguments that former section
203(a)(5)’s exclusion of all persons with felony convictions from jury service
was “not necessary to protect the integrity of the jury system” and that it was



                                       11
overinclusive because it “bars from service some ex-felons who would not in
fact be biased jurors.” (Rubio, supra, 24 Cal.3d at pp. 101–102.) The court
explained that, under rational basis review, “the exclusion of ex-felons is a
permissible legislative response to the problem of juror bias even though it is
arguably imprecise,” and noted, “We do not, of course, weigh the wisdom of
this legislation. (Id. at p. 102, italics added.)9
      Given our Supreme Court’s reasoning in Rubio, we conclude the
Legislature similarly could determine that a person who has been convicted
of a felony sex offense and is currently required to register as a sex offender
might harbor a continuing resentment and bias against the system that has
imposed the ongoing registration requirement, which subjects the person to
“ ‘continued public surveillance’ ” (Johnson, 60 Cal.4th at p. 877). This
determination, in turn, provides a constitutionally permissible plausible
reason for excluding current sex offender registrants from jury service to
promote the legitimate state goal of assuring impartial juries, even if the
exclusion is arguably imprecise.
      Plaintiff asserts S.B. 310 singles out current sex offender registrants
for different treatment from “all other felons.” As we have seen, however,
this is not correct; persons currently incarcerated in prison or jail and
persons with felony convictions who are currently on parole, felony probation,
or other mandated supervision are also excluded from jury service under S.B.


      9 According to a committee report on S.B. 310, “forty-nine states, the
District of Columbia, and the federal government, have some type of
restriction on a convicted felon’s eligibility for jury service.” (Sen. Com. on
Pub. Safety, Rep. on Sen. Bill No. 310 (2019–2020 Reg. Sess.) as amended
March 21, 2019, p. 4, citing Binnall, Summonsing Criminal Distance:
Convicted Felons’ Perspective on Jury Service (2017) 43 Law and Social
Inquiry 4.) Maine is the only state that “allows felons to serve on a jury
without restrictions.” (Ibid.)


                                         12
310. Acknowledging this fact, plaintiff responds that sex offender registrants
are not equivalent to persons on probation or parole. But equivalence is not
necessary; it is enough that the Legislature reasonably could be concerned
that these groups (persons in prison or jail, persons on parole, felony
probation or other mandated supervision, and persons currently required to
register as sex offenders) are more likely to harbor bias than persons
convicted of felonies generally on account of their ongoing supervision and
legal obligations.10 Under “rational basis review, we must accept any gross
generalizations and rough accommodations that the Legislature seems to
have made.” (People v. Turnage, supra, 55 Cal.4th at p. 77.)
      Plaintiff’s attempt to negative this conceivable basis for the statutory
disparity is unavailing. He argues the legislative history of S.B. 310 shows
“the Legislature rejected the assumption that persons with criminal justice
involvement are biased jurors incapable of being appropriately screened
through the voir dire process.”11 But even assuming the Legislature rejected


      10 Section 203(a)(11) excludes only those persons convicted of felony sex
offenses who are currently required to register as sex offenders, not all
persons convicted of felony sex offenses. (§ 203(a)(11).) As the Attorney
General points out, in 2017, the Legislature passed, and the Governor signed,
Senate Bill No. 384 (2017-2018 Reg. Sess.), which established a three-tiered
scheme for sex offender registration. (Stats. 2017, ch. 541, § 2; Legg v.
Department of Justice, supra, 81 Cal.App.5th at p. 509.) Persons convicted of
registrable sex offenses are now required to register for a minimum of 10
years (tier one), 20 years (tier two), or life (tier three) depending on the
offenses committed and subsequent criminal conduct. (See generally Pen.
Code, § 290, subd. (d).) Thus, a person convicted of a registrable felony sex
offense who is no longer required to register as a sex offender (and who is not
incarcerated or subject to mandated supervision for a felony conviction) is
eligible to serve as a juror under S.B. 310.
      11  One legislative committee report on S.B. 310 noted that opponents of
the bill (including the California District Attorneys Association and law


                                       13
the premise that risk of bias is reason to categorically exclude all persons
convicted of felonies from jury service, this does not foreclose the possibility
that the Legislature was concerned about bias within subsets of the group.
Under rational basis review, “the state may recognize that different
categories or classes of persons within a larger classification may pose
varying degrees of risk of harm, and properly may limit a regulation to those
classes of persons as to whom the need for regulation is thought to be more
crucial or imperative.” (Warden, supra, 21 Cal.4th at pp. 644–645.) As the
Attorney General argues, it would be rational for the Legislature to
determine that a categorical ban is not warranted, but that certain categories
of persons convicted of felonies, including current sex offender registrants,
persons on parole or probation, and persons in prison or jail, pose a risk of
bias due to their continuing involvement with law enforcement such that
their exclusion from jury service is still warranted.
      Plaintiff emphasizes that early versions of S.B. 310 proposed removing
section 203(a)(5)’s blanket exclusion from jury service of persons convicted of
felonies and said nothing about current sex offender registrants (or persons
on parole or probation). (See S.B. 310, as amended in Sen. Mar. 21, 2019.)
(Early versions of S.B. 310 did propose excluding persons while they are


enforcement representatives) argued permitting persons convicted of felonies
to serve on juries “will introduce significant anti-government bias into the
courts,” but “[e]mpirical research undermines justifications for excluding
those convicted of a felony from serving.” (Assem. Com. on Judiciary, Rep. on
Sen. Bill No. 310 (2019–2020 Reg. Sess.) as amended May 17, 2019, pp. 2, 7.)
The report cited “one study [which] found that ‘felon jury exclusion’ is ‘an
imprecise and perhaps unnecessary practice that may come at substantial
costs.’ ” (Id. at p. 7.) The report further stated, “[A]nti-government biases
may exist in any potential juror, and there is little evidence to suggest the
existing voir dire process is not adequately identifying and removing these
jurors.” (Ibid.)


                                        14
incarcerated.) He notes the exclusion of registrants (and persons on parole or
probation) was added late in the legislative process “without any analysis or
discussion in the legislative history” (see S.B. 310, as amended in Assem.
Aug. 26, 2019) and suggests the absence of explanation for the late
amendments to the bill somehow demonstrates that concern about potential
juror bias could not have been the reason.
      But in rational basis review, it is not appropriate to find an equal
protection violation by relying on “the absence of evidence in either the
legislative history or in the court record to indicate that the proffered
justifications . . . were the actual motivation for the adoption of the
[exclusions].” (Warden, supra, 21 Cal.4th at p. 650.) This is because “ ‘a
legislative choice is not subject to courtroom factfinding and may be based on
rational speculation unsupported by evidence or empirical data.’ ” (Ibid.,
quoting F.C.C. v. Beach Communications, Inc. (1993) 508 U.S. 307, 315.)
      Moreover, “the decision how broadly and in what manner to attack
perceived problems is for the elected branches in the first instance.”
(California Grocers, supra, 52 Cal.4th at p. 209.) “Such line-drawing is the
province of legislative bodies, and ‘the precise coordinates of the resulting
legislative judgment [are] virtually unreviewable, since the [L]egislature
must be allowed leeway to approach a perceived problem incrementally.’ ”
(Id. at p. 210.) We cannot say the lines the Legislature chose to draw in
crafting S.B. 310 are irrational. (See City & County of San Francisco v.
Flying Dutchman Park (2004) 122 Cal.App.4th 74, 83 [a reviewing court will
not overturn a law “ ‘ “unless the varying treatment of different groups . . . is
so unrelated to the achievement of any combination of legitimate purposes” ’ ”
that it can only be concluded the government’s action is “ ‘ “irrational” ’ ”].)




                                        15
      Rational basis review “sets a high bar before a law is deemed to lack
even the minimal rationality necessary for it to survive constitutional
scrutiny. Coupled with a rebuttable presumption that legislation is
constitutional, this high bar helps ensure that democratically enacted laws
are not invalidated merely based on a court’s cursory conclusion that a
statute’s tradeoffs seem unwise or unfair.” (People v. Chatman (2018) 4
Cal.5th 277, 289.) Plaintiff cannot meet this high bar. We have identified a
plausible reason for the Legislature’s line-drawing in S.B. 310: expanding
the jury pool to include many persons convicted of felonies while at the same
time ensuring impartial juries by excluding those persons convicted of
felonies deemed more likely to harbor anti-government bias. Consequently,
our inquiry is at an end. (California Grocers, supra, 52 Cal.4th at p. 209.)
      Plaintiff has not and cannot allege the difference in treatment between
persons in prison or jail, persons on parole, probation or mandated
supervision for a felony conviction, and sex offender registrants on the one
hand and persons convicted of felonies who are not subject to continuing
monitoring on the other hand lacks a rational basis. Accordingly, we affirm
the judgment of dismissal.
                               DISPOSITION
      The judgment of dismissal is affirmed.




                                      16
                                          _________________________
                                          Miller, J.


WE CONCUR:


_________________________
Richman, Acting P.J.


_________________________
Van Aken, J.*




A163026, Doe v. Finke, et al.




      *Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     17
Court: Alameda County Superior Court

Trial Judge: Hon. Jeffrey Brand

Law Office of Janice M. Bellucci, Janice M. Bellucci for Plaintiff and
Appellant

Reed Smith LLP, Raymond A. Cardozo, for Defendants

Rob Bonta, Attorney General; Thomas S. Patterson, Assistant Attorney
General; Paul Stein, S. Clinton Woods, Deputy Attorneys General, for
Intervener and Respondent




A163026, Doe v. Finke, et al.




                                      18